Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March27, 2015 with respect to the consolidated financial statements of NV5 Holdings, Inc. included in the Annual Report on Form 10-K for the year ended December31, 2014, which is incorporated by reference in this Registration Statement. We consent to the incorporation by reference of the aforementioned report in this Registration Statement, and to the use of our name as it appears under the caption “Experts.” /s/ Grant Thornton LLP Fort Lauderdale, Florida August 28, 2015
